Name: Council Regulation (EEC) No 854/84 of 31 March 1984 extending the 1983/84 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 854/84 of 31 March 1984 extending the 1983/84 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Whereas it has not been possible to fix the prices for the 1984/85 milk year in due time ; whereas it is therefore necessary to extend the 1983/84 milk year, HAS ADOPTED THIS REGULATION : Article 1 The 1983/84 milk year shall end on 1 April 1984 and the 1984/85 milk year shall begin on 2 April 1984 . Article 2 This Regulation shall enter into force on 1 April 1984. This Regulation shall be binding in its entirety and directly -applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 163 , 22 . 6 . 1983 , p . 56 .